Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 1 of 7 PageID #: 758




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  D’ANDRE F. BERRY,                               §
                                                  §
                 Plaintiff,                       §      CASE NO. 4:19-CV-00409-RWS-CAN
  v.                                              §
                                                  §
  TEXAS WOMAN’S UNIVERSITY, ET                    §
  AL.,                                            §
                                                  §
                 Defendants.                      §

                                             ORDER

        Plaintiff D’Andre F. Berry (“Berry”) asserts five claims in his live pleading. Docket

 No. 38. Defendants moved to dismiss under Federal Rule of Civil Procedure 12(b)(1) and

 12(b)(6). Docket No. 40. The Magistrate Judge recommends granting in part and denying in part

 the motion. Docket No. 49 (“Report and Recommendation”). Berry filed an objection to the

 Report and Recommendation. Docket No. 50. The Magistrate Judge ordered Defendants to file a

 response, but Defendants declined to do so. Docket No. 51. The Court conducted a de novo review

 of the Magistrate Judge’s findings and conclusions.

                                         BACKGROUND

        Berry originally filed his Complaint in the Eastern District of Texas on June 4, 2019.

 Docket No. 2. After the Court dismissed certain claims, Berry filed an Amended Complaint.

 Docket Nos. 37, 38. The live pleading asserts five claims: (1) under § 1983 for prospective relief

 against the Individual Defendants in their official capacities; (2) under § 1983 for monetary

 damages against the Individual Defendants in the individual capacities; (3) under Title VII against

 Defendant TWU; (4) under the FMLA for prospective relief against Defendant TWU and the

 Individual Defendants in their official capacities; and (5) under the FMLA for monetary damages
Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 2 of 7 PageID #: 759




 against the Individual Defendants in their individual capacities. Docket No. 38. Defendants’

 Second Motion to Dismiss asks the Court to dismiss Berry’s claims for lack of subject-matter

 jurisdiction, qualified immunity, and failure to state a claim. Docket No. 40.

                            REPORT AND RECOMMENDATION

        On February 22, 2021, the Magistrate Judge recommended the Court grant in part and deny

 in part Defendants’ Second Motion to Dismiss. Docket No. 49. Specifically, the Magistrate Judge

 recommends (1) Berry’s § 1983 claims against the Individual Defendants in their individual

 capacities be dismissed with prejudice on the basis of qualified immunity; (2) Berry’s § 1983 claim

 against the Individual Defendants in their official capacities as to Berry’s requests related to

 reinstatement/rehire survive dismissal; (3) all other relief requested in connection with Berry’s

 § 1983 claim against the Individual Defendants in their official capacities has already been

 dismissed or should be dismissed without prejudice as barred by Eleventh Amendment immunity;

 and (4) Berry’s FMLA and Title VII claims remain.

        Berry has raised a single objection to the Report and Recommendation. Berry objects to

 the recommendation for dismissal of his claims under 42 U.S.C § 1983 against the Individual

 Defendants in their individual capacities on the basis of qualified immunity. Notably, the

 Magistrate Judge explicitly declined to make a recommendation on Berry’s FMLA claims related

 to qualified immunity because “the Individual Defendants do not move for dismissal of Plaintiff’s

 FMLA claims based on qualified immunity[.]” Docket No. 49 at 18. But as to Berry’s § 1983

 claims, the Magistrate Judge detailed Berry’s general allegations, lack of authority cited in his

 Rule 7(a) Reply, and failure “to delineate such specific, concrete facts or to provide precedent in

 the Supreme Court or this circuit that demonstrates the Individual Defendants’ conduct violated

 clearly established law.” Id. at 18–20. For such reasons, the Magistrate Judge concluded that




                                            Page 2 of 7
Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 3 of 7 PageID #: 760




 Berry failed to carry his burden of rebutting the Individual Defendants’ assertion of qualified

 immunity. Id. at 18–22.

                                         DE NOVO REVIEW

        After entry of the report, Berry timely filed an objection. Docket No. 50. As set forth

 supra, he raises a single objection: the Magistrate Judge incorrectly concluded that Berry “declined

 to delineate such specific, concrete facts or to provide precedent in the Supreme Court o[r] this

 circuit that demonstrates the Individual Defendants’ conduct violated clearly established law.” Id.

 at 3. It is Berry’s belief that he met his burden “in overcoming [the Individual Defendants’]

 defense of qualified immunity in their individual capacities under a Section 1983 claim.” Id. at 3–

 4. In support, he points to the following allegations in his live pleading that (a) William Patten

 and Anthony Yardley were his “direct supervisors”; (b) Anthony Yardley “was the Director of

 Employee Relations, HR & Equity”; and (c) William Patten violated the FMLA Compliance

 Policy. Id. at 4. Thus, according to Berry, “Yardley and Patten, by virtue of their positions with

 TWU, and pursuant to the policies of TWU relating to the FMLA, would be well aware of [Berry’s]

 FMLA protections, a statutory and constitutional right.” Id. at 5. Berry points to no caselaw

 supporting his objection. And further his objection is devoid of any arguments about the remaining

 four Individual Defendants against whom this claim is asserted: Tomlinson, Benavides, Ramirez,

 and Sheeder. Dismissal as to these four Individual Defendants is warranted, and the Court

 addresses Berry’s objection directed to Yardley and Patten.

        “To defeat a claim of qualified-immunity, the plaintiff has the burden to demonstrate the

 inapplicability of the defense.” Mayfield v. Currie, 976 F.3d 482, 486 (5th Cir. 2020) (quoting

 McLin v. Ard, 866 F.3d 682, 689 (5th Cir. 2017)). “The plaintiff must show ‘(1) that the official

 violated a statutory or constitutional right, and (2) that the right was clearly established at the time




                                              Page 3 of 7
Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 4 of 7 PageID #: 761




 of the challenged conduct.’” Mayfield, 976 F.3d at 486 (quoting Whitley v. Hanna, 726 F.3d 631,

 638 (5th Cir. 2013)). A court has discretion as to “which of the two prongs of the qualified

 immunity analysis should be addressed first in light of the circumstances in the particular case at

 hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

        The Court starts with the second prong—whether the right was clearly established. “The

 ‘clearly established’ prong is difficult to satisfy.” Cunningham v. Castloo, 983 F.3d 185, 191 (5th

 Cir. 2020) (citing Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019)). “A clearly established

 right is one that is ‘sufficiently clear that every reasonable official would have understood that

 what he is doing violates that right.’” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quoting Reichle v.

 Howards, 566 U.S. 658, 664 (2012)). Whether a right is clearly established “must be undertaken

 in light of the specific context of the case, not as a broad general proposition.” Mullenix, 577 U.S.

 at 12 (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)). Thus, a court should

 not “define clearly established law at a high level of generality.” Mullenix, 577 U.S. at 12 (quoting

 Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)). Merely referencing a constitutional or statutory

 right is not sufficient. Rather, a court “must frame the clearly established law question with

 specificity and granularity” because “the dispositive question is whether the violative nature of

 particular conduct is clearly established.” Brown v. Tarrant Cty., Tex., 985 F.3d 489, 495 (5th

 Cir. 2021) (quoting Morrow, 917 F.3d at 874–75) (alterations omitted) (emphasis in original).

        To reiterate, Berry argues “[a]ny reasonable official working for a university would

 understand or know of the existence of § 1983 and the FMLA,” “the Individual Defendants’

 actions were not objectively reasonable and that a reasonable official would understand that what

 they were doing violated Plaintiff’s § 1983 and FMLA rights.” Docket No. 43 at 20–21. Berry

 broadly points to accompanying allegations that two of the Individual Defendants were his




                                             Page 4 of 7
Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 5 of 7 PageID #: 762




 supervisors, violated the FMLA Compliance Policy, and would have been aware of the FMLA

 protections.

         But that is not enough. “[G]eneral propositions of law defined at ‘high levels of generality’

 are insufficient to define clearly established law for purposes of defeating qualified immunity.”

 Perniciaro v. Lea, 901 F.3d 241, 256 (5th Cir. 2018) (quoting al–Kidd, 563 U.S. at 742) (alteration

 omitted). Indeed, the Fifth Circuit has continually warned lower courts not to define clearly

 established law too generally. See, e.g., Cunningham, 983 F.3d at 193 (reversing a district court’s

 denial of qualified immunity because the court “defined clearly established law too generally for

 any controlling relevance in this case”); Garcia v. Blevins, 957 F.3d 596, 601 (5th Cir. 2020)

 (rejecting as too general the plaintiffs’ argument that there is a clearly established right “to be free

 from deadly force where he was not attempting to flee and did not pose an immediate threat to the

 officers, nor anyone else”).

         Berry also points to no caselaw related to his claims under § 1983 and to support his

 objection. That presents a problem because it is his “burden to find a case in his favor that does

 not define the law at a ‘high level of generality.’” Vann v. City of Southaven, Miss., 884 F.3d 307,

 310 (5th Cir. 2018) (citing Cass v. City of Abilene, 814 F.3d 721, 732–33 (5th Cir. 2016)). Without

 more, the Court is unable to discern “whether the violative nature of [this] particular conduct is

 clearly established.” See Brown, 985 F.3d at 495 (emphasis added). This is because “clearly

 established law must be ‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct. 548,

 552, 196 L. Ed. 2d 463 (2017) (citing Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034,

 97 L.Ed.2d 523 (1987)). Otherwise, a plaintiff “would be able to convert the rule of qualified

 immunity into a rule of virtually unqualified liability simply by alleging violation of extremely

 abstract rights.” White, 137 S. Ct. at 552 (citing Anderson, 483 U.S. at 639).




                                              Page 5 of 7
Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 6 of 7 PageID #: 763




            Consider Bernabe v. Rosenbaum. There, the plaintiff sued an official under § 1983 and

 argued “it was clearly established that tasing someone who is not actively resisting arrest and

 unarmed violates the Fourth Amendment.” No. 4:18-CV-00580-O, 2021 WL 1056453, at *10

 (N.D. Tex. Mar. 18, 2021). The Northern District of Texas, reiterating that it is improper to define

 “clearly established law” at “a high level of generality,” stated that the plaintiff “must point to case

 law clearly establishing Defendants acted unreasonably based on facts similar to the particular

 circumstances they faced—the use of a taser where a person suspected of a felony leads officers

 on an extended foot chase and ignores repeated warnings to stop and get to the ground.” Id.

 (emphasis added). “Reciting an abstract right at a high level of generality will not suffice.” Ehlers

 v. City of Rapid City, 846 F.3d 1002, 1008 (8th Cir. 2017) (citing Anderson, 483 U.S. at 639–40).

            Berry’s more “general proposition[s are] of little help in determining whether the violative

 nature of particular conduct is clearly established.” McCreary v. Richardson, 738 F.3d 651, 656

 (5th Cir. 2013) (quoting al–Kidd, 563 U.S. at 742). Berry has failed to carry his burden; the

 Individual Defendants in their individual capacities are entitled to qualified immunity as to Berry’s

 § 1983 claims. See generally Spivey v. Wilson, No. 5:17-CV-00094-RWS, 2019 WL 5095629, at

 *11 (E.D. Tex. Sept. 27, 2019) (concluding the defendants were entitled to qualified immunity

 when the plaintiff “failed to meet his burden of showing the violation of a clearly established

 right”).

                                             CONCLUSION

            Having conducted a de novo review, the Court finds Berry’s objection is without merit and

 OVERRULES it. The Court is also of the opinion that the findings and conclusions of the

 Magistrate Judge are correct. The Court hereby ADOPTS the Report and Recommendation of the




                                                Page 6 of 7
Case 4:19-cv-00409-RWS-CAN Document 52 Filed 03/25/21 Page 7 of 7 PageID #: 764




 United States Magistrate Judge (Docket No. 49) as the findings and conclusions of this Court.

 Accordingly, it is hereby

         ORDERED that Defendants’ Second Motion to Dismiss (Docket No. 40) is GRANTED-

 IN-PART and DENIED-IN-PART, as follows:

         (1) Berry’s § 1983 claims against the Individual Defendants in their individual capacities

         are DISMISSED WITH PREJUDICE on the basis of qualified immunity;

         (2) Berry’s § 1983 claim against the Individual Defendants in their official capacities as to

         Berry’s requests related to reinstatement/rehire remains;

         (3) All other relief requested in connection with Berry’s § 1983 claim against the Individual

    .    Defendants in their official capacities has already been dismissed or is DISMISSED

         WITHOUT PREJUDICE as barred by Eleventh Amendment immunity; and

         (4) Berry’s FMLA and Title VII claims remain.

         It is further

         ORDERED that, within fourteen days of the date of this Order, the Parties shall jointly

 submit a proposed scheduling order, exchange their initial disclosures, and communicate with the

 Magistrate Judge to schedule a management or scheduling conference.


        So ORDERED and SIGNED this 25th day of March, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 7 of 7
